Citation Nr: 0301741	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  99-22 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, to include a seizure disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The veteran had active military service from March 1943 to 
December 1945, from April 1946 to March 1949, and from July 
1949 to December 1952.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's application to 
reopen a claim of entitlement to service connection for a 
residuals of a head injury because new and material evidence 
had not been submitted.  In February 2001, the Board remanded 
this matter to the RO for further development. 


FINDINGS OF FACT

1.  In an unappealed April 1963 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a head injury.  

2.  The evidence received since the RO's April 1963 decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The April 1963 rating decision denying the claim of 
entitlement to service connection for a head injury is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.160(d), 
20.200, 20.302 (2002).  

2.  New and material evidence has not been received, and the 
claim of entitlement to service connection for residuals of a 
head injury is not reopened.  38 U.S.C.A. § 5108 (West Supp. 
2002); 38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  

Under the VCAA, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  Here, the 
appellant was notified in the December 1998 rating decision, 
and the September 1999 statement of the case, that the 
evidence did not show that the criteria had been met for 
reopening his claim that new and material evidence had been 
presented to reopen a claim for service connection for 
residuals of a head injury.  That is the key issue in this 
case, and the rating decision, statement of the case (SOC), 
and the October 2002 supplemental statement of the case 
(SSOC), informed the appellant of the relevant criteria.  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, SOC, and 
SSOC informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Here, the RO has obtained VA and 
non-VA treatment records, as well as service medical records 
from the National Personnel Records Center.  The Board 
further notes that the veteran was provided with an 
examination in connection with his original claim; thus, 
there is no need to provide the veteran with an additional 
examination and/or medical opinion at this time.  See 
38 U.S.C.A. § 5103A(d).  In addition, in a May 2001 letter, 
the RO notified the veteran of the provisions of the VCAA.  
This letter informed him that VA would develop for all 
relevant evidence in the custody of a federal department or 
agency, would develop for private records and lay or other 
evidence identified by the veteran.  He was also told that it 
was ultimately his responsibility to present private medical 
evidence in support of his claim.  In February 2002, the RO 
advised the veteran that it had been unable to obtain records 
from two identified private health care providers who had 
treated him (records from a third private health care 
provider were submitted in December 2001, and are associated 
with the claims file).  In a letter, received in April 2002, 
the veteran reported that he was unable to provide addresses 
for these two private health care providers.  In summary, the 
veteran has not asserted that any additional development is 
required, and it does not appear that there are any 
identified treatment records which are available and which 
have not been obtained.  The Board therefore finds that VA 
has complied with its duty to notify the appellant of his 
duties to obtain evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Based on the foregoing, the Board 
finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
this claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  New and Material

A review of the claims files shows that in April 1963, the RO 
denied a claim for service connection for a head injury.  
There was no appeal, and that decision became final.  See 
38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In October 1998, the veteran applied to reopen this claim.  
In December 1998, the RO denied the claim, determining that 
new and material evidence had not been presented.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The most recent and final denial of this claim was the RO's 
decision dated in April 1963.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's April 1963 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
certain chronic diseases, including epilepsies, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2002).

The evidence of record at the time of the RO's April 1963 
decision included the veteran's service medical records, 
which showed that the veteran was hospitalized for about nine 
days in April 1943 for complaints of a sore throat.  The 
reports indicate that he had the measles.  In December 1943, 
the veteran was hospitalized for about 31/2 weeks for 
pneumonia.  The remainder of the service medical records, to 
include examination reports dated in April 1946, March and 
July of 1949, and December 1952, did not contain a history or 
a diagnosis noting residuals of a head injury.

As for the post-service evidence, a VA examination report, 
dated in March 1963, showed complaints of convulsions 
accompanied by memory loss and things seeming "strange."  
The veteran reported a history of a head injury in 1944, with 
a post-service history of treatment for epilepsy.  The 
examiner noted that the veteran did not appear to assert that 
he had ever been hospitalized during service for a head 
injury, and that the veteran's first seizure occurred on 
about July 19, 1961, with no prior treatment for this.  
Following his first seizure, the veteran reportedly had had 
about one attack per month.  A neurological examination was 
negative.  The diagnosis was epilepsy, grand mal, nocturnal, 
by history.  The examiner summarized that the veteran had not 
been treated for a head injury during service, that his first 
seizure was in 1961, and that this would be extremely unusual 
for any type of post-traumatic encephalopathy.  He concluded 
that there appeared to be no connection between the veteran's 
symptoms, regardless of cause, and his military experiences.  
A March 1963 letter from Vienna Medical Arts Clinic showed 
that the veteran had given a history of being involved in an 
auto accident three to four years previously, during which 
time he struck his head on the windshield.  A "report of 
accident or injury" (VA Form VB 8-4176), received in March 
1963, showed that the veteran reported that he had been in an 
automobile accident in December 1959, during which time his 
head struck the windshield.

At the time of the RO's April 1963 denial of the claim, there 
was no competent opinion of record showing that the veteran 
had residuals of a head injury that were related to his 
service.  

Evidence received since the RO's April 1963 decision includes 
a VA social service study report, dated in August 1963, which 
shows that the veteran asserted that he had fallen off of a 
truck and struck his head during service.  He further 
reported that he was in good health until 1961.  A 
computerized tomography (CT) scan report, dated in 1998, 
contains an impression of calcification within the right side 
of the brainstem, probably secondary to a previous infection, 
bilateral basal gangliar calcifications "probably of no 
clinical significance," and "no evidence of subdural 
hematoma."  A VA electroencephalogram (EEG) report noted an 
abnormal awake and sleep EEG, with findings suggestive of a 
seizure tendency.  Other evidence includes VA outpatient 
treatment and examination reports, dated between 1997 and 
2001, and records from C. J. Poolos, M.D., dated between 1960 
and 2001.  Dr. Poolos' records contain several notations to 
the effect that the veteran has had epilepsy since about 
1961.   

The aforementioned medical evidence was not of record at the 
time of the RO's April 1963 decision, is not cumulative, and 
is "new" within the meaning of 38 C.F.R. § 3.156.  However, 
the Board finds that this evidence is not material evidence.  
Specifically, none of this evidence shows that the veteran 
currently has residuals of a head injury, to include 
competent evidence of a nexus between residuals of a head 
injury, to include a seizure disorder, and the veteran's 
service.  In addition, the submitted evidence does not 
contain competent evidence showing that the veteran had 
epilepsy that was disabling to a compensable degree within 
one year of separation from active duty.  Accordingly, this 
evidence does not pertain to one of the evidentiary defects 
which were the basis for the RO's April 1963 decision.  The 
Board therefore finds that the submitted evidence does not 
bear directly and substantially upon the issue at hand, that 
this evidence is not probative of the issue at hand, and is 
not material.  See e.g., Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  The claim is therefore not reopened.  


ORDER

Not having submitted new and material evidence, the claim of 
entitlement to service connection for residuals of a head 
injury is not reopened.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

